             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:18-cr-00078-MR-WCM-2


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                  ORDER
                                )
DIANE MARY McKINNY,             )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss Pending Charges against Diane Mary McKinny [Doc. 104].

     Upon review of the Government’s Motion,

     IT IS, THEREFORE, ORDERED that the Government’s Motion [Doc.

104] is GRANTED, and the charges set forth in the Superseding Bill of

Indictment in this case are hereby DISMISSED WITHOUT PREJUDICE.

     IT IS SO ORDERED.

                            Signed: May 24, 2019
